December 22, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                      ALVIN DEMOND DERSONE, Appellant

NO. 14-11-01061-CR                      V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      Today the Court heard appellant’s own motion to dismiss the appeal from the
judgment signed by the court below on October 26, 2011. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.